843 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, and Valerie Oatley, RevenueOfficer of the Internal Revenue Service,Petitioners-Appellees,v.David H. RAAFLAUB, Respondent-Appellant.
No. 87-2208.
United States Court of Appeals, Sixth Circuit.
March 17, 1988.

1
Before MILBURN and BOGGS, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
The pro se respondent in this tax investigation appeals from a district court order holding him in contempt of court.  The petitioner has filed a motion to dismiss based on grounds of mootness.  The respondent opposes that motion.


3
The district court order entered November 30, 1987 held the respondent in contempt of court for failure to comply with that court's earlier order of enforcement of an IRS summons issued pursuant to 26 U.S.C. Sec. 7602.  The summons directed that the respondent appear before an IRS officer to testify and to produce books, records and papers relevant to his tax liabilities for the years in question.  Following the entry of the enforcement order, the respondent produced the requested documents.  The district court then entered an order dismissing the summons enforcement action.


4
Enforcement of this summons was the only relief sought.  The district court's determination that the summons and the enforcement order were complied with leaves no controversy existing between the parties.  Accordingly, this Court lacks jurisdiction to entertain an appeal when the party against whom the summons was issued pursuant to 26 U.S.C. Sec. 7602 has fully complied with the summons rendering any controversy between the parties moot.   United States v. Aquinas College Credit Union, 635 F.2d 887 (6th Cir.1980), cert. denied, 450 U.S. 1042 (1981);  United States v. Patmon, 630 F.2d 458 (6th Cir.1980) (per curiam).  Accordingly,


5
It is ORDERED that the motion to dismiss be granted and this case is hereby remanded to the district court with instructions to vacate the order dismissing this action.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation